Petitioners instituted suit under provisions of Section 1916 R.G.S., 3049 C.G.L., to exclude certain *Page 201 
lands described in the petition from the corporate limits and jurisdiction of the Village of Highland Park. Petition complied with the provisions of the statute.
Demurrer to the petition was overruled. Thereupon the defendant municipality filed return an answer. Demurrer was filed to paragraphs 6, 7, 8, 9, 10, 11 and 12 of the answer. Demurrer was sustained to paragraphs 7, 9, 11 and 12 and overruled as to paragraphs, 6, 8 and 10 of the answer. Paragraph 7 of the answer stated conclusions of law and fact and contained no allegations in defense of the proceedings. Paragraph 9 of the answer contained allegations which were contradicted by the record, and conclusions. Paragraphs 11 and 12 of the answer alleged no facts constituting a defense to the petition.
The order of exclusion recites:
"The above proceeding coming on for hearing on objection of the Petitioners to the inclusion of their property described in their petition within the corporate limits of the Village of Highland Park, and the Court having taken all of the evidence submitted by both the Petitioners and the Defendant and after listening to argument by counsel for all parties litigant, the Court finds that the property described in said petition receives no benefit from the Village of Highland Park and is virtually excluded from the benefits of such municipal organization and that exclusion of such property from the corporate limits of said Village would not destroy the municipality and the Court being fully advised of its judgment in the premises, and basing its decision on the evidence presented to the Court."
There is no bill of exceptions in the record. Whether or not the order complained of was supported by the evidence is a matter Which is not before us for determination. *Page 202 
So it is that on authority of the opinion and judgment in the case of Phillips v. Altamonte Springs, 92 Fla. 862, 110 So. 460, the judgment of exclusion should be affirmed.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.